May 3, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:Jackson National Separate Account IV (Perspective Investor VUL) File Nos. 333-108433 and 811-09933 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the form of the prospectus and statement of additional information that would have been filed under paragraph (c) does not differ from that contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically. Please call me at (517) 367-3872 if you have any questions. Very truly yours, /s/FRANK J. JULIAN Frank J. Julian Associate General Counsel
